Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
Withdrawn Claims 13-16 are cancelled.  This was approved via a telephone interview with Kevin Dunleavy on 6/4/2021.
Allowable Subject Matter
Claims 1-12 and 17-18 allowed.  Key to allowance of these claims are the remarks of 05/08/2021.  These remarks detail how the previously applied prior art does not cover the claim limitations.
There are two most close prior art, see the office action on 02/19/2021.
The prior art Starzl teaches a coating with polyethylene glycol, amioethyl ether groups and biotin.  This, as explained in the remarks, does not cover the claim limitation of a poly(ethylene glycol)2-aminoehtyl ether biotin as required in claim 1.
The other prior art is Nikitenko.  Nikitenko teaches a coating composition that contains a polymer which has a dimethylsiloxane backbone and other methylsiloxane monomers with some heteroatoms.  The possible structures do not meet the limitations of claim 1, in particular the required Y1-Ar group in part (b) of claim 1.
Regarding claims 1-12 and 17-18 A coating composition comprising a component selected from the group consisting of:
(A)    a macromolecule comprising:
(a)    a dimethylsiloxane unit; and
(b)    a substituted methylsiloxane unit of formula:
[-Si(Me)(-R1-Y1-R2-Ar)-0-]
wherein R1 is a Ci to C5 hydrocarbylene group;
Y1 is -NH-C(O)-, -C(0)-NH-, -C(0)-0- or -O-C(O)-;
R2 is nothing or a Ci to C5 hydrocarbylene group; and
Ar is a heteroaryl group comprising at least one atom that comprises a lone electron pair,
and
(B)    a poly(ethylene glycol) 2-aminoethyl ether biotin containing a heteroaryl group comprising at least one atom that comprises a lone electron pair is not taught or fairly suggested in the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK C CAMPANELL whose telephone number is (571)270-3165.  The examiner can normally be reached on Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/FRANCIS C CAMPANELL/Examiner, Art Unit 1771                                                                                                                                                                                                        
/PREM C SINGH/Supervisory Patent Examiner, Art Unit 1771